Exhibit 10.1

 

Agreement

 

This Agreement, dated February 18, 2010, is by and between Tao Huang
(“Executive”) and Morningstar, Inc.  (“Morningstar”).

 

WHEREAS, Morningstar granted to Executive, pursuant to its equity compensation
plans, the options to purchase common stock (the “Stock Options”) identified on
Schedule A;

 

WHEREAS, Executive has exercised in full each of the Stock Options;

 

WHEREAS, Morningstar intended that the Stock Options be “incentive stock
options” (“ISOs”) within the meaning of Section 422 of the Internal Revenue Code
of 1986, as amended;

 

WHEREAS, Morningstar has determined that, to the extent identified on Schedule
A, the Stock Options do not constitute ISOs but are instead non-qualified stock
options; and

 

WHEREAS, Morningstar and Executive wish to reach agreement as set forth herein
regarding the matters described above.

 

NOW THEREFORE, in consideration of the foregoing, Morningstar and Executive
hereby agree as follows:

 

1.         Payment.  Morningstar shall make a single cash payment (the
“Payment”) to Executive in the amount of $3,715,876 (of which $836,700 will be
paid pursuant to the Morningstar Incentive Plan).  The Payment shall be made as
soon as administratively practicable following the date of this Agreement and in
any event not later than March 15, 2010.

 

2.         Waiver and Release.  Executive hereby agrees that the Payment shall
be in full satisfaction of any and all claims that he may have against
Morningstar regarding the matters set forth herein, including with respect to
any amounts owed to him in respect thereof, and that he waives any and all
claims that he has, may have had or could have with respect thereto.

 

3.         Withholding.  Executive acknowledges that Morningstar will be
entitled to deduct and withhold from the Payment hereunder any such amounts that
Morningstar or its successor or affiliates are required to deduct and withhold
with respect to the Payment under applicable law, including, but not limited to,
applicable withholding for Federal and state income taxes as well as withholding
for Executive’s share of employment taxes related to the Payment.

 

4.         Other Obligations.  In addition to the amounts described in paragraph
3, Executive acknowledges that Morningstar must collect, and Executive agrees to
pay, the employee share of employment taxes associated with the exercise of the
Stock Options identified on Schedule A as non-qualified stock options. 
Executive acknowledges that Morningstar will be entitled to deduct and withhold
from the Payment any such amounts attributable to Executive’s employment tax
obligation associated with the exercise of such non-qualified stock options, it
being agreed that if Morningstar has not finally determined the amount of such
employment tax obligation when the Payment is made, $248,793 will be withheld
from the Payment as an estimate of such employment tax obligation, and that when
the amount of such employment tax obligation is finally determined Morningstar
will remit to Executive any excess withheld or upon Morningstar’s request,
Executive will remit to Morningstar payment to the extent the amount

 

--------------------------------------------------------------------------------


 

withheld was insufficient, as the case may be, prior to the submission by
Morningstar of the relevant amended tax filings.

 

IN WITNESS WHEREOF, Morningstar and Executive have executed this Agreement as of
this 18th day of February, 2010.

 

 

/s/ Tao Huang

 

Tao Huang

 

 

 

 

 

MORNINGSTAR, INC.

 

 

 

 

 

/s/ Scott Cooley

 

By: Scott Cooley

 

Its: Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

Schedule A

 

Grant Date

 

Option Shares

 

ISO Component

 

Non-Qualified Stock Option Component

 

January 3, 2000

 

750,000

 

4,486

 

745,514

 

 

3

--------------------------------------------------------------------------------

 